VIA FACSIMILE June 1, 2010 Kathryn McHale, Esq. Attorney Advisor Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Sun Bancorp, Inc. File No. 000-20957 Dear Ms. McHale: I am receipt of your comment letter dated May 27, 2010 (the “Comment Letter”), regarding Sun Bancorp, Inc.In accordance with the Comment Letter, we wish to advise you that we intend to respond fully to all the comments in the Comment Letter by June 25, 2010.At that time, we will provide you with a detailed cover letter that keys our responses to your comments and submit any requested additional supplemental information requested by the Staff.We will also acknowledge our responsibility for the adequacy and accuracy of our disclosures in reports and other documents filed with the Commission. Please contact me at (856) 690-4184 or tgeisel@sunnb.com if you have any questions.I look forward to working with you.Thank you. Sincerely, /s/ Thomas X. Geisel Thomas X. Geisel President and CEO Cc:Matt McNair, Esq., Attorney Advisor John J. Spidi, Esq.
